Case 21-00833-5-JNC          Doc 73 Filed 04/21/21 Entered 04/21/21 14:29:42              Page 1 of 1

 SO ORDERED.

 SIGNED this 21 day of April, 2021.




                                                _____________________________________________
                                                Joseph N. Callaway
                                                United States Bankruptcy Judge
 ___________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   NEW BERN DIVISION

  IN RE:

  PLATINUM CORRAL, L.L.C.,                             CASE NO. 21-00833-5-JNC
                                                       CHAPTER 11
                              Debtor.


                                               ORDER


           This matter is before the Court on the Motion for Order Authorizing Payment of

 Outstanding Checks filed by the Debtor on April 12, 2021 (the “Motion”).

           Based upon the Motion, the matters presented to the Court and the entire record in this

 matter,

           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion is allowed.

 The Debtor shall be allowed to pay but is not directed to pay the checks outstanding on the

 Petition Date as addressed in the motion (as supplemented by the list of pre-petition payroll

 checks attached to the Debtor’s Remote Witness/Exhibit Designations filed April 15, 2021 (Doc.

 60)) with funds remaining in the Debtor’s BB&T Deposit Account and the BB&T payroll

 account, respectively, according to the terms as set forth in the Motion.

                                        END OF DOCUMENT
